            Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 1 of 13



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                    BALTIMORE DIVISION

    CONSUMER PROTECTION DIVISION                             )
    OFFICE OF THE MARYLAND                                   )
    ATTORNEY GENERAL,                                        )
                                                             )
           Plaintiff,                                        )
                                                                                    CASE NO.:
                                                             )
    v.                                                       )
                                                             )
    VIRGINIA COLLEGE, LLC,                                   )
                                                             )
           Defendant.
                                                             )

                                          NOTICE OF REMOVAL

          To the Clerk of the United States District Court for the District of Maryland:

          John F. Kennedy, solely in his capacity as receiver (the “Receiver”) over Defendant

    Virginia College, LLC (“Virginia College”), hereby files this Notice of Removal under 28

    U.S.C. § 1442(a) and Federal Rule of Civil Procedure 81(c).

          The Receiver removes this action from the Circuit Court for Baltimore City, Maryland

    (“Maryland Circuit Court”) to the United States District Court for the District of Maryland.

    This action is removable pursuant to 28 U.S.C. § 1442(a) because it is “[a] civil action … that is

    commenced in a State court and that is against or directed to … [a]ny officer of the courts of the

    United States, for or relating to any act under color of office or in the performance of his

    duties.” 28 U.S.C. § 1442(a)(3).1

          In support of this Notice of Removal, the Receiver submits the Declaration of James

    Banter and exhibits thereto (“Banter Declaration”),2 and further states the following:

1
 In the alternative, this action is removable to this Court under 28 U.S.C. § 1331 insofar as the right to relief sought
by the Plaintiff depends upon a determination under the Receivership Order (as defined herein).
2
 Contemporaneous with this Notice of Removal, the Receiver, on behalf of Virginia College, is filing a Motion to
Transfer Venue to the United States District Court for the Middle District of Georgia, Macon Division.
             Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 2 of 13



                                   PROCEDURAL BACKGROUND

        1.         On August 8, 2019, the Consumer Protection Division of the Office of the

Maryland Attorney General (the “CPD”) filed a Petition to Enforce Administrative Subpoena

(the “Petition”) in the Maryland Circuit Court, naming Virginia College as the respondent. See

Consumer Protection Division, Office of the Maryland Attorney General v. Virginia College,

LLC, Civil Action No. 24 C 194269 (the “State Court Action”).

        2.         As of the date of the filing of this Notice of Removal, Virginia College has not

been formally served with a summons or the Petition.

        3.         Attached as Exhibit 1 to the Banter Declaration is a true and legible courtesy

copy of the Petition provided to Respondent on August 8, 2019. See Banter Decl. at ¶7.3

Respondent has not been formerly served with any process, pleading, documents, or orders from

the State Court Action.

                                                   The Parties

        4.         Plaintiff CPD is a Maryland state agency. (See Petition at ¶1.) CPD is

“responsible for enforcement of Maryland consumer protection laws, including the Maryland

Consumer Protection Act.” (Id.)

        5.         Defendant Virginia College is an Alabama limited liability company. (See id. at

¶4; Banter Decl. at ¶4.) Virginia College’s sole member is Education Corporation of America.

(See Banter Decl. at ¶4.) Virginia College offered post-secondary educational programs to

students at three separate schools in Maryland until those campuses closed in December 2018.

(See id. at ¶5.)

        6.         The Receiver, John F. Kennedy, is a Georgia resident. (See id. at ¶3.) On

3
  The Petition is one of the documents contained within Exhibit 1 to the Banter Declaration. Attached as Exhibit A
to the Petition is the Receivership Order (as defined below). Attached as Exhibit B to the Petition is the Subpoena
(as defined below).

                                                        2
            Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 3 of 13



November 14, 2018, the United States District Court for the Middle District of Georgia, Macon

Division, appointed Mr. Kennedy as Receiver over Education Corporation of America, Virginia

College, and New England School of Business and Finance (collectively, “ECA”). (See Order

Appointing Receiver and Preliminary Injunction, VC Macon GA, LLC v. Virginia College, LLC,

et al., Case No. 5:18-cv-00388-TES (M.D. Ga. filed Nov. 14, 2018) (D.E. 26) (the “Receivership

Order”).) Pursuant to the Receivership Order, the Middle District of Georgia granted the

Receiver, as the Court’s officer, the power to collect, marshal, preserve and liquidate ECA’s

assets and property (the “Receivership Estate”) for the benefit of all creditors.

                                      The State Court Action

       7.       CPD filed its Petition in the Maryland Circuit Court on August 8, 2019 to enforce

an administrative subpoena (the “Subpoena”) that CPD had previously issued to “Virginia

College, LLC c/o John F. Kennedy, as Court Appointed Receiver” on May 10, 2019. The

Subpoena was issued in connection with CPD’s investigation into Virginia College’s compliance

with the Maryland Consumer Protection Act and Consumer Financial Protection Act. (See

Petition at ¶¶ 9-10.)

                                           ARGUMENT

       I.       The State Court Action Is Removable Under 28 U.S.C. 1442(a)

       The State Court Action is removable to this Court under 28 U.S.C. § 1442(a), which is

commonly referred to as the Federal Officer Removal Statute. In relevant part, the Federal

Officer Removal Statute provides that “[a] civil action or criminal prosecution that is

commenced in a State court and that is against or directed to any of the following may be

removed by them to the district court of the United States for the district and division embracing

the place wherein it is pending. . . . Any officer of the courts of the United States, for or relating

to any act under color of office or in the performance of his duties.” 28 U.S.C. § 1442(a)(3).
                                                  3
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 4 of 13



       It is the general rule that an action may be removed from state court to federal court only

if a federal district court would have original jurisdiction over the claim in suit. See 28 U.S.C. §

1441(a). However, “[w]hen removal is sought under [28 U.S.C. § 1442(a)], the moving party

does not have to establish that the federal court had original jurisdiction, such as diversity or

federal question jurisdiction.” Scherer v. Flannagan, No. 02-4010-DES, 2002 WL 570677, at *1

(D. Kan. Apr. 10, 2002). “Under the federal officer removal statute, suits against federal officers

may be removed despite the nonfederal cast of the complaint; the federal-question element is met

if the defense depends on federal law.” Jefferson Cty., Ala. v. Acker, 527 U.S. 423, 431 (1999).

       The Supreme Court has observed that the purpose of the Federal Officer Removal Statute

is to protect the lawful activities of the federal government from undue state interference. See

Willingham v. Morgan, 395 U.S. 402, 406 (1969). “Unlike the general removal statute, which

must be ‘strictly construed in favor of remand,’ the federal officer removal provision must be

liberally interpreted.” Mid-City Neighborhood Org. v. Gusman, No. CV 18-3705, 2018 WL

4846632, at *3 (E.D. La. Oct. 5, 2018) (quoting Manguno v. Prudential Prop. & Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002)).

       Courts have fashioned a three-part test under 28 U.S.C. § 1442(a)(3). To qualify for

removal, it must be shown that (1) the state court action is against an “officer of the courts of the

United States”; (2) the action is “against or directed to” the officer “for or relating to any act

under color of office or in the performance of his duties”; and (3) the officer must “raise a

colorable federal defense.” 28 U.S.C. § 1442(a)(3); see also Acker, 527 U.S. at 431; Sawyer v.

Foster Wheeler LLC, 860 F.3d 249, 254 (4th Cir. 2017) (listing three elements to be satisfied for

removal under 28 U.S.C. § 1442(a)(1)). As further explained below, removal of the State Court

Action is proper under 28 U.S.C. § 1442(a)(3) for the following reasons: (1) the Receiver is an


                                                 4
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 5 of 13



“officer of the courts of the United States”; (2) the State Court Action is “against or directed to”

the Receiver “for or relating to any act under color or office or in the performance of his duties”;

and (3) the Receiver has raised a “colorable federal defense” to the action.

               A.      The Receiver is an “officer of the courts of the United States”

       First, the Receiver is an “officer of the courts of the United States.” 28 U.S.C. §

1442(a)(3). Mr. Kennedy was appointed as Receiver over Virginia College by the United States

District Court for the Middle District of Georgia. (See generally Receivership Order.) Courts

have consistently held that federal court-appointed receivers are considered “officer[s] of the

courts of the United States” for purposes of removal under 28 U.S.C. § 1442(a)(3). See, e.g.,

Med. Dev. Int'l v. California Dep't of Corr. & Rehab., 585 F.3d 1211, 1216 (9th Cir. 2009) (“It is

obvious that the requirement for removal under the statute is met [because] ‘[A] receiver is an

officer of the courts of the United States....’” (quoting Ely Valley Mines, Inc. v. Hartford

Accident & Indem. Co., 644 F.2d 1310, 1312 (9th Cir. 1981))); Sterling v. Stewart, 158 F.3d

1199, 1201 (11th Cir. 1998) (“[A] receiver [becomes] a neutral court officer appointed by the

court.”); Gen. Elec. Capital Corp. v. Emergystat, Inc., Case No. 6:08-cv-0017-SLB (N.D. Ala.

Mar. 30, 2019) (D.E. 99) (“A Receiver is an officer of the United States.”); Gay v. Ruff, 292 U.S.

25 (1934) (same). Accordingly, the Receiver in this case satisfies the “officer of the courts of the

United States” requirement under 28 U.S.C. § 1442(a)(3).

               B.      The State Court Action is “directed to or against” the Receiver “for or
                       relating to any act under color of office or in the performance of his
                       duties”

       Second, the State Court Action is an action that is “against or directed to” the Receiver

and is “for or relating to any act” of the Receiver “under color of office or in the performance of

his duties.” 28 U.S.C § 1442(a)(3). While CPD named “Virginia College, LLC” as the defendant


                                                 5
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 6 of 13



in the State Court Action, the Petition’s allegations demonstrate that this action, for all practical

purposes, is “against or directed to” Mr. Kennedy in his capacity as the Receiver appointed over

Virginia College. For example, the Petition states that CPD emailed the Subpoena to the

Receiver and the Receiver’s counsel on May 13, 2019. (See Petition at ¶11.) The Subpoena itself

states that it was “issued to” “Virginia College, LLC c/o John F. Kennedy, Court Appointed

Receiver.” (See Subpoena (emphasis added).) CPD also alleges that negotiations concerning the

Subpoena’s scope and Virginia College’s deadline to respond were conducted between CPD and

the Receiver and the Receiver’s counsel. (See Petition at ¶¶11-14.) Indeed, per the terms of the

Receivership Order, it is the Receiver, not Virginia College, who has custodial control of the

records that CPD requests in its subpoena. (See Receivership Order at p. 4 (appointing the

Receiver to take “immediate possession” of ECA’s “business interests and property”).) And it is

the Receiver, not Virginia College, who has the sole authority to determine whether to undertake

the cost and time-intensive effort of collecting documents responsive to the Subpoena, to the

extent they even exist. (See id. (granting the Receiver the power to “operate ECA’s Business and

the Receivership Property in the ordinary course”).) The State Court Action is thus an action that

is “against or directed to” the Receiver. See Royster v. Bd. of Church Extension, No.

105CV1383DFHVSS, 2006 WL 3247244, at *1 (S.D. Ind. Mar. 2, 2006) (denying motion to

remand where receiver, who was not a named defendant, removed action under 28 U.S.C. §

1442(a)(3) “in his capacity as receiver for” the named defendant).

       The State Court Action is likewise one that “for or relating to any act” taken by the

Receiver “under color of office or in the performance of his duties.” 28 U.S.C § 1442(a)(3). The

requirement of “under color of office or in the performance of his duties” has been construed to

require a “causal connection” between the charged conduct and the actions “entrusted to the


                                                 6
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 7 of 13



receiver in his capacity as receiver.” Med. Dev., 585 F.3d at 1216. The Petition seeks an order

that requires Virginia College to comply with the requests for documents in the Subpoena. The

Receiver was appointed by Judge Self of the U.S. Middle District for the Middle District of

Georgia to be the sole individual charged with managing and controlling Virginia College’s

records and other property. The Receiver was also appointed by Judge Self to be the individual

responsible for responding to lawsuits filed against Virginia College. The Petition effectively is a

challenge to the Receiver’s “performance of his duties” that were delegated and entrusted to him

by Judge Self pursuant to the Receivership Order. See Patterson v. Kelso, No. 2:16-CV-0719 AC

P, 2016 WL 4126726, at *2 (E.D. Cal. Aug. 2, 2016), aff'd, 698 F. App'x 393 (9th Cir. 2017)

(“In other words, removal under § 1442 is proper where the claims are related to defendant’s

performance of his court-appointed duties.”).

       The Ninth Circuit has explained that “where … a plaintiff is challenging a receiver’s

personal dereliction of court imposed duties and complaining of a receiver’s conduct before the

appointing federal court, the issues and defenses to be tried would involve an examination of the

duties and obligations of the receiver as ordered by the appointing federal court. As such, the

acts of the receiver in issue are directly under color of office or in the performance of court

imposed duties. Since an examination of the receiver's acts directly involves an examination

of the appointing federal court's orders, there is a strong federal interest in providing

federal court access.” Ely Valley Mines, 644 F.2d at 1313 (emphasis added); State of Fla. v.

Cohen, 887 F.2d 1451, 1454 (11th Cir. 1989) (contempt proceeding involving subpoena issued

by state court to federal agents was properly removable).

       CPD is similarly “challenging” the Receiver’s duty to respond to the Subpoena. And like

in Ely Valley Mines, the Receiver’s acts here “directly involve[] an examination of” the


                                                 7
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 8 of 13



Receivership Order. Accordingly, the State Court Action is one “for or relating to … act[s]”

taken by the Receiver “under color of office or in the performance of his duties.” 28 U.S.C §

1442(a)(3).

               C.     The Receiver has raised a “colorable federal defense”

       Finally, the Receiver has “raised a colorable federal defense.” Acker, 527 U.S. at 431.

“At its core, the defense prong requires that the defendant raise a claim that is ‘defensive’ and

‘based in federal law.’” Isaacson v. Dow Chem. Co., 517 F.3d 129, 138 (2d Cir. 2008) (quoting

Mesa v. California, 489 U.S. 121, 129-30 (1989)). To be “colorable,” the “defense need only be

plausible; its ultimate validity is not to be determined at the time of removal.” Magnin v.

Teledyne Cont'l Motors, 91 F.3d 1424, 1427 (11th Cir. 1996).

       In Acker, the United States Supreme Court explained that “[i]n construing the colorable

federal defense requirement, we have rejected a ‘narrow, grudging interpretation’ of the statute.”

527 U.S. at 431 (citing cases). The Second Circuit has similarly noted that “[c]ourts have

imposed few limitations on what qualifies as a colorable federal defense.” Isaacson, 517 F.3d at

138. Here, the Petition’s allegations against the Receiver – not responding to the Subpoena’s

document requests – implicate the scope of the Receiver’s authority under the Receivership

Order, which was entered by a federal court. The Receivership Order specifies what the Receiver

can do with respect to property of the Receivership Estate, which includes the records that were

the subject of CPD’s subpoena request. Thus, the issues and defenses to be litigated in this case

would involve an investigation of the duties and obligations of the Receiver as ordered by the

U.S. District Court for the Middle District of Georgia. See Conjugal P'ship Comprised by Jones

v. Conjugal P'ship Comprised of Pineda, 734 F. Supp. 41, 43 (D.P.R. 1990) (holding that a

“colorable federal defense” was raised by a federal court reporter where the reporter “served at


                                                8
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 9 of 13



the pleasure of the Court and as such could be dismissed for cause” and reasoning that “this

defense involves an examination of the federal court’s orders, therefore access of this case to

federal court is warranted”); Gen. Elec. Capital Corp. v. Emergystat, Inc., Doc. 99, Case No.

6:08-cv-0017-SLB (N.D. Ala. Mar. 30, 2019) (granting notice of removal filed by receiver where

plaintiffs alleged that receiver exceeded authority under his receivership appointment since the

allegations “raise issues that will require an examination of the order appointing [the] receiver.”).

       For all the foregoing reasons, removal of the State Court Action to this Court is proper

under 28 U.S.C. § 1442(a)(3).

       II.     The Receivership Order Authorizes This Removal

       The Receivership Order, issued by the Middle District of Georgia on November 14, 2018,

also permits the removal of the State Court Action (and eventual transfer to the Middle District

of Georgia). Paragraph 5 of the Receivership Order expressly provides that the Receiver has the

authority to “remove, and/or transfer to” the Middle District of Georgia “any action in which a

claim is asserted against ECA or its affiliates,” “for the purpose of prosecuting or defending the

claim.” (Receivership Order at ¶5.)

       Paragraph 5 of the Receivership Order also provides that “this Order does not transfer

actions in which a state agency is a party and as to which such state agency is exercising its

police or regulatory powers.” CPD states in its Petition that the Subpoena was issued “pursuant

to [the CPD’s] police and regulatory powers to investigate and take enforcement actions when

the CPA has been violated[.]” (See id.) However, an analysis of the Subpoena and the Petition

demonstrate that CPD is not exercising its state “police or regulatory powers” in the State Court

Action, and therefore this action is removable notwithstanding Paragraph 5. CPD’s Petition is

nothing more than an attempt to interfere with assets of the Receivership Estate, with the


                                                 9
          Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 10 of 13



ultimate goal of obtaining a money judgment against the Receiver and Receivership Estate.

CPD’s Petition complains that “the Receiver has filed a motion seeking approval to sell

$3,924,606 in existing student debt owed to [Virginia College] by Marylanders, the very same

debt the Division may seek to extinguish if its investigation shows that Maryland law has been

violated.” (Id. at ¶15.) The Petition further states that “among the remedies that may be sought

by the [CPD] is the disgorgement of payments made by students, restitution to consumers, . . .

[the] costs of the action, . . . and civil penalties.” (Id. at ¶9.) Recovering monetary damages,

however, is not a traditional state “police power.” C.f. In re Enron Corp., 314 B.R. 524, 538

(Bankr. S.D.N.Y. 2004) (explaining that “police power” exception to the automatic stay “does

not apply … [w]hen the primary purpose of a government lawsuit is to seek money damages or

other monetary relief for past conduct, and not to prevent future conduct that could harm the

public health or safety). The government’s pursuit of a remedy for alleged past misconduct, as

opposed to ongoing misconduct, is also not a proper state “police power.” Id.

         Here, CPD’s purpose is clearly to advance its pecuniary interest and to otherwise

interfere with the Receivership Estate. Virginia College’s three campuses in Maryland closed in

December 2018, and thus it is no longer operating in that state. (See Banter Decl. at ¶¶5-6.)

Accordingly, Paragraph 5 of the Receivership Order expressly authorizes the removal of the

State Court Action.4

         III.     This Notice of Removal Is Timely

         The Receiver received notice of CPD’s lawsuit on or about August 8, 2019, when a copy

of the soon-to-be-filed Petition was emailed to the Receiver and counsel for the Receiver. (See


4
  Any judicial determination about the effect of Paragraph 5 with respect to the proper venue for this action should
be made by Judge Self of the Middle District of Georgia insofar as Judge Self expressly retained jurisdiction to
“interpret any provision of, and resolves all disputes with respect to, this [Receivership] Order.” (Receivership Order
at p. 15.)

                                                         10
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 11 of 13



Banter Decl. at ¶8.) Removal is therefore timely under 28 U.S.C. § 1446(b) because this Notice

of Removal is filed before the 30-day period set forth in 28 U.S.C. § 1446(b) expired.

Additionally, notice is timely because it has been filed within one year after the original Petition

was filed.

       IV.     All Other Removal Prerequisites Have Been Satisfied

       Removal to the United States District Court for the District of Maryland, Northern

Division is proper under 28 U.S.C. § 1441 and 28 U.S.C. § 100(1) since this is the district and

division within which the State Court Action was filed. Likewise, written notice of this Notice of

Removal, with a copy of this Notice of Removal attached, will be promptly filed with the

Maryland Circuit Court as required by 28 U.S.C. § 1446(d). The prerequisites for removal under

28 U.S.C. § 1442 have, therefore, been met.

       For all the foregoing reasons, and because the State Court Action is one within the

jurisdiction of the federal district courts, the action is removable to federal court under 28 U.S.C.

§ 1442(a).

       If any question arises as to the propriety of the removal of this action, the Receiver

requests the opportunity to submit a brief and present oral argument in support of its position that

this case was properly removed. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.

Ct. 547, 553-54 (2014).

       The Receiver has sought no similar relief with respect to this matter.

                                         CONCLUSION

       For the foregoing reasons, the Receiver respectfully gives notice that this action has been

 removed from the Maryland Circuit Court to the United States District Court for the District of

 Maryland.


                                                 11
          Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 12 of 13



   DATE: August 14, 2019

                                   Respectfully submitted,


                                   /s/ Aaron A. Nichols
                                   Aaron A. Nichols
                                   Federal Bar No.: 19563
                                   Adam Cizek
                                   Federal Bar No.: 27144
                                   WHITEFORD, TAYLOR, AND PRESTON, LLP
                                   7 St. Paul Street
                                   Suite No. 1500
                                   Baltimore, Maryland 21202
                                   T: (410) 347-8700
                                   F: (410) 223-3497
                                   anichols@wtplaw.com
                                   acizek@wtplaw.com

Of Counsel:
                                   /s/ James F. Banter
                                   John F. Kennedy, Court Appointed Receiver
                                   James F. Banter
                                   Counsel to John F. Kennedy, Receiver
                                   JAMES, BATES, BRANNON, GROOVER LLP
                                   231 Riverside Drive
                                   P.O. Box 4283
                                   Macon, Georgia 31201
                                   T: 478-749-9992
                                   F: 478-742-8720
                                   jkennedy@jamesbatesllp.com
                                   jbanter@jamesbatesllp.com

                                   /s/ Ollie A. Cleveland, III
                                   Ollie A. Cleveland, III
                                   Special Counsel to John F. Kennedy, Receiver
                                   MAYNARD, COOPER & GALE, P.C.
                                   1901 Sixth Avenue North
                                   Suite 2400, Regions/Harbert Plaza
                                   Birmingham, Alabama 35203-2618
                                   T: (205) 254-1000
                                   F: (205) 254-1999
                                   tcleveland@maynardcooper.com

                                   Attorneys for Defendant Virginia College, LLC and
                                   Special Counsel to the Receiver

                                        12
         Case 1:19-cv-02338-DKC Document 1 Filed 08/14/19 Page 13 of 13




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of August, 2019, I electronically filed the foregoing

Notice of Removal, Civil Action Cover Sheet, Disclosure Statement, Declaration of James

Banter with the Clerk of the Court by using the CM/ECF system which served notice of this

electronic filing upon the following and/or a true and accurate copy was mailed to the following

via regular mail, postage prepaid:


Attorney for Plaintiff

Christopher J. Madaio
Assistant Attorney General
Consumer Protection Division
Office of the Attorney General of Maryland
200 St. Paul Place, 16th Floor
Baltimore, MD 21202

                                             /s/ Aaron A. Nichols
                                             Aaron A. Nichols
